
	

113 S2925 IS: Reports Reduction Act of 2014
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2925
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2014
			Mr. Warner (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide for the elimination or modification of Federal reporting requirements.
	
	
		1.Short title
			This Act may be cited as the
		  Reports Reduction Act of 2014.2.Department of Agriculture(a)Fire Program Analysis ReportsNotwithstanding the Department of the Interior and Related Agencies Appropriations Act, 2003
			 (Public Law 108–7; 117 Stat. 216) and the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2008 (Public Law
			 110–161; 121 Stat. 2097), the Secretary of Agriculture and the Secretary
			 of the Interior shall not be required to submit to Congress reports
			 relating to the Fire Program Analysis system.(b)Animal Disease Traceability ReportsNotwithstanding the Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 199), the
			 Secretary of Agriculture, acting through the Administrator of the Animal
			 and Plant
		Health Inspection Service, shall not be required to submit to Congress reports
			 relating to animal disease traceability.3.Annual report on commercial price trend analysis of the Department of DefenseSection 892 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 10 U.S.C. 2306a note) is amended by striking subsection (b).4.Department of Education(a)Report of National Advisory Committee on Institutional Quality and IntegritySection 114 of the Higher Education Act of 1965 (20 U.S.C. 1011c) is amended—(1)by striking subsection (e); and(2)by inserting the following:(e)NoticeThe Secretary shall annually publish in the Federal Register—(1)a list containing, for each member of the Committee—(A)the member's name;(B)the date of the expiration of the member's term of office; and(C)the name of the individual described in subsection (b)(1) who appointed the member; and(2)a solicitation of nominations for each expiring term of office on the Committee of a member
			 appointed by the Secretary..(b)Evaluation reports for Teach To Reach grantsSection 251(f) of the Higher Education Act of 1965 (20 U.S.C. 1034(f)) is amended—(1)by striking paragraphs (1) and (2); and(2)by inserting the following:(1)In generalAn eligible partnership receiving a grant under this section shall conduct an evaluation at the end
			 of the grant period to determine—(A)the effectiveness of the general education teachers who completed a program under subsection (c)(1)
			 with respect to instruction of students with disabilities in general
			 education classrooms; and(B)the systemic impact of the activities carried out by such grant on how each institution of higher
			 education that is a member of the partnership prepares teachers for
			 instruction in elementary schools and secondary schools.(2)Report to the secretaryEach eligible partnership performing an evaluation under paragraph (1) shall report the findings
			 of such evaluation to the Secretary..(c)Evaluations on an adjunct teacher corpsSection 255 of the Higher Education Act of 1965 (20 U.S.C. 1035) is amended—
				(1)by striking subsection (j); and(2)by redesignating subsection (k) as subsection (j).(d)Federal TRIO Program reportSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is amended—(1)by striking the section heading and inserting the following:402H.Evaluations and grants for project improvement and dissemination;(2)by striking subsection (a); and(3)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively.(e)Report on supporting postsecondary faculty, staff, and administrators in educating students with
			 disabilitiesSection 762 of the Higher Education Act of 1965 (20 U.S.C. 1140b) is amended by striking subsection
			 (d).(f)Report on use and impact of funds for improving literacy through school librariesSection 1251 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6383) is
			 amended by striking subsection (j) and inserting the following:(j)National Activities EvaluationsFrom the funds appropriated under section 1002(b)(4) for each fiscal year, the Secretary shall
			 reserve not more than 1 percent for annual, independent, national
			 evaluations of the activities assisted under this section and their impact
			 on improving the reading skills of students. The evaluations shall be
			 conducted not later than 3 years after the date of enactment of the No
			 Child Left Behind Act of 2001, and biennially thereafter..(g)Interim and final evaluations  under Transition to Teaching programSection 2314 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6684) is repealed.(h)Report on drug use and violence in elementary and secondary schoolsSection 4122 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7132) is
			 amended by striking subsection (c).(i)Report on activities under Excellence in Economic Education programSection 5536 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267e) is
			 amended by striking subsection (c).(j)Report on State and local activities under healthy, high-Performance schools programSection 5584 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7277c) is
			 repealed.(k)Report on use of funds under local flexibility demonstration agreements(1)Annual reportsSection 6151(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7321(c)) is
			 amended by striking paragraph (10).(2)Transmittal to CongressTitle VI of the Elementary and Secondary Education Act of 1965 is amended by striking section 6156
			 (20 U.S.C. 7321e) and inserting the following:6156.LimitationA State in which a local educational agency that has a local flexibility demonstration agreement is
			 located may not require such local educational agency to provide any
			 application information with respect to the programs included within the
			 scope of that agreement..(l)Report on State accountability for adequate yearly progressSection 6164 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7325c) is
			 repealed.(m)Report on activities for underserved populationsSection 21(b) of the Rehabilitation Act of 1973 (29 U.S.C. 718(b)) is amended—(1)by striking paragraph (4); and(2)by redesignating paragraph (5) as paragraph (4).(n)Interagency Committee on Disability Research reportSection 203 of the Rehabilitation Act of 1973 (29 U.S.C. 763) is amended—(1)by striking subsection (c); and(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.(o)Report on national activities To improve education of children with disabilitiesSection 681(a) of the Individuals with Disabilities Education Act (20 U.S.C. 1481(a)) is amended by
			 striking paragraph (4).(p)Reports on fraud in the offering of financial assistance for postsecondary educationSection 5 of the College Scholarship Fraud Prevention Act of 2000 (20 U.S.C. 1092d) is repealed.(q)Report on State fiscal stabilization fundSection 14010 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 285) is repealed.5.Report on blood lead screening testsSection 2503 of the Children's Health Act of 2000 (42 U.S.C. 247b–3a) is amended—(1)by striking the title and inserting the following:2503.Training by the Health Resources and Services Administration;(2)by striking subsection (b); and(3)by redesignating subsection (c) as subsection (b).6.Department of Homeland Security(a)Report on adjustment of status of foreign diplomatsSection 13 of the Act of September 11, 1957 (8 U.S.C. 1255b) is amended—(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and(2)by striking subsection (c) and inserting the following:(c)Report to Congress; reduction of quota(1)ReportNot later than 30 days after the end of each fiscal year, the Secretary of Homeland Security shall
			 submit to Congress a complete and detailed statement of the facts and
			 pertinent provisions of law relating to each alien whose status was
			 adjusted under this section to that of an alien lawfully admitted for
			 permanent residence during the preceding fiscal year.(2)Reduction of immigrant visasFor each alien whose status was adjusted under this section, the Secretary of State shall reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of birth
			 of such alien under section 202(e) of the Immigration and Nationality Act
			 (8 U.S.C. 1152(e))..(b)Report on the transfer of immigration functionsSection 478 of the Homeland Security Act of 2002 (6 U.S.C. 298) is repealed.(c)Joint annual interagency review of global nuclear detection architectureSection 1907 of the Homeland Security Act of 2002 (6 U.S.C. 596a) is amended—(1)in subsection (a)—(A)in the subsection heading, by striking Annual and inserting Biennial;(B)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking once each year— and inserting once every other year—; and(ii)in subparagraph (C)—(I)in clause (i), by striking the previous year and inserting the previous two years; and(II)in clause (iii), by striking the previous year. and inserting the previous two years.; and(C)in paragraph (2), by striking once each year, and inserting once every other year,; and(2)in subsection (b)—(A)in the subsection heading, by striking Annual and inserting Biennial;(B)in paragraph (1), by striking of each year, and inserting of every other year,; and(C)in paragraph (2), by striking annual and inserting biennial.(d)Port of Entry Infrastructure Assessment StudySection 603(a)(3) of the Border Infrastructure and Technology Modernization Act of 2007 (6 U.S.C.
			 1402(a)(3)) is amended to read as follows:(3)submit a report that summarizes the most critical infrastructure needs at land ports of entry to—(A)the Committee on Appropriations of the Senate;(B)the Committee on Environment and Public Works of the Senate;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Appropriations of the House of Representatives;(E)the Committee on Transportation and Infrastructure of the House of Representatives; and(F)the Committee on Homeland Security of the House of Representatives..(e)National Land Border Security Priorities PlanSection 604 of the Border Infrastructure and Technology Modernization Act of 2007 (6 U.S.C. 1403)
			 is amended—(1)in subsection (a)—(A)by inserting Priorities after Border Security; and(B)by striking the Committees and all that follows and inserting the congressional committees referred to in section 603;(2)in subsection (c)(1), by inserting that the Commissioner determines to be at the greatest risk after southern border; and(3)in subsection (d), by striking a description and inserting a summary.7.United States Coast Guard(a)Annual assessment of adequacy of marine safety workforceSection 57 of title 14, United States Code, is amended by striking subsection (e).(b)Annual report on marine industry training programSection 59 of title 14, United States Code, is amended—(1)in subsection (a), by striking (a) In general.—; and(2)by striking subsection (b).(c)Biennial report on major acquisitions programs(1)RepealTitle 14, United States Code, is amended by striking section 569a.(2)Chapter analysis amendmentThe analysis for chapter 15 of title 14, United States Code, is amended by striking the item
			 relating to section 569a.(d)Annual report on minor construction and improvementSection 656(d) of title 14, United States Code, is amended to read as follows:(d)Minor construction and improvementEach fiscal year the Secretary may expend from amounts made available for the operating expenses of
			 the Coast Guard not more than $1,500,000 for minor construction and
			 improvement projects at any location..(e)Annual capital investment plan(1)RepealTitle 14, United States Code, is amended by striking section 663.(2)Chapter analysis amendmentThe analysis for chapter 17 of title 14, United States Code, is amended by striking the item
			 relating to section 663.(f)Annual report on conveyance of property(1)RepealTitle 14, United States Code, is amended by striking section 688.(2)Chapter analysis amendmentThe analysis for chapter 18 of title 14, United States Code, is amended by striking the item
			 relating to section 688.(g)Annual list of projects to Congress(1)RepealTitle 14, United States Code, is amended by striking section 693.(2)Chapter analysis amendmentThe analysis for chapter 19 of title 14, United States Code, is amended by striking the item
			 relating to section 693.(h)Annual marine safety strategy, goals, and performance assessments(1)RepealTitle 46, United States Code, is amended by striking section 2116.
				(2)Chapter analysis amendmentThe analysis for chapter 21 of title 46, United States Code, is amended by striking the item
			 relating to section 2116.(i)Annual report on resource deficiency for especially hazardous cargoSection 70103(e)(2) of title 46, United States Code, is amended to read as follows:(2)Especially hazardous cargo definedIn this subsection, the term especially hazardous cargo means anhydrous ammonia, ammonium nitrate, chlorine, liquefied natural gas, liquefied petroleum
			 gas, and any other substance, material, or group or class of material, in
			 a particular amount and form that the Secretary determines by regulation
			 poses a significant risk of creating a transportation security incident
			 while being transported in maritime commerce..(j)Semi-Annual report of expenditures under the Presidential Protection Assistance Act of 1976The Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended by striking
			 section 9.(k)Repeal of annual Coast Guard report on drug interdictionSection 103 of the Coast Guard Authorization Act of 1996 (14 U.S.C. 89 note) is repealed.(l)Annual report on modernization of National Distress and Response System(1)RepealSection 346 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 14 U.S.C. 88
			 note) is repealed.(2)Table of contents amendmentThe table of contents in section 1(b) of the Maritime Transportation Security Act of 2002 is
			 amended by striking the item relating to section 346.(m)Annual report on Coast Guard capabilities and readiness To fulfill national defense
			 responsibilities(1)RepealSection 426 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 14 U.S.C. 2
			 note) is repealed.(2)Table of contents amendmentThe table of contents in section 1(b) of the Maritime Transportation Security Act of 2002 is
			 amended by striking the item relating to section 426.(n)Annual summary of fisheries enforcement plansSection 224 of the Coast Guard and Maritime 
Transportation Act of 2004 (16 U.S.C. 1861b) is amended by striking subsection
			 (c).(o)Annual report on compliance with security standards established pursuant to maritime transportation
			 security plansSection 809 of the Coast Guard and Maritime 
Transportation Act of 2004 (Public Law 108–293; 118 Stat. 1088) is amended by striking subsection
			 (i).(p)Annual report on distant water tuna fleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 120
			 Stat. 548) is amended by striking subsection (e).(q)Biennial updates of foreign fishing incursions reportSection 804 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 120
			 Stat. 563) is amended by striking subsection (c).(r)Combination of annual summary of fisheries enforcement plans and biennial updates on foreign
			 fishing incursion reportSection 4 of the Cruise Vessel Security and Safety Act of 2010 (Public Law 111–207; 16 U.S.C. 1828
			 note) is amended by striking subsection (b).8.Oil transportation(a)Elimination of annual report on uses of the Oil Pollution FundSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by striking subsection
			 (l).(b)Elimination of biennial report on oil pollution research and development programSection 7002 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended—(1)by striking subsection (e); and(2)by redesignating subsection (f) as subsection (e).(c)Elimination of annual update on liability limit reportSection 603(c) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note;
			 Public Law 109–241) is amended by striking paragraph (3).(d)Recommendations on tug escorts for laden oil tankersSection 711(a) of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2986) is
			 amended by striking paragraph (3).(e)Risk assessment of transporting Canadian oil sands(1)RepealThe Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1585) is
			 amended by striking section 722.(2)Table of contents amendmentThe table of contents in section 1(b) of the Coast Guard and Maritime Transportation Act of 2012 is
			 amended by striking the item relating to section 722.9.Elimination of annual report on federally assisted units under lease and per-unit cost(a)Public law 108–7Section 217 of title II of division K of the Consolidated Appropriations Resolution, 2003  (42
			 U.S.C. 1437 note) is repealed.(b)Public law 108–199Section 213 of title II of division G of the Consolidated Appropriations Act, 2005 (42 U.S.C. 1437
			 note) is repealed.(c)Public law 108–447Section 214 of title II of division I of the Consolidated Appropriations Act, 2005 (42 U.S.C. 1437
			 note) is repealed.(d)Public law 109–115Section 314 of title III of division A of  the Transportation, Treasury, Housing and Urban
			 Development, the Judiciary, the District of Columbia, and Independent
			 Agencies Appropriations Act, 2006 (42 U.S.C. 1437 note) is repealed.(e)Public law 110–161Section 211 of title II of division K of the Consolidated Appropriations Act, 2008 (42 U.S.C. 1437
			 note) is repealed.10.Trade(a)Elimination of report on labor obligations under Dominican Republic-Central America-United States
			 Free Trade Agreement(1)In generalSection 403 of the Dominican Republic-Central America-United States Free Trade Agreement
			 Implementation Act (19 U.S.C. 4111) is amended to read as follows:403.Periodic meetings of Secretary of Labor with labor ministers of CAFTA-DR countriesThe Secretary of Labor should take the necessary steps to meet periodically with the labor
			 ministers of the CAFTA-DR countries to discuss—(1)the operation of the labor provisions of the Agreement;(2)progress on the commitments made by the CAFTA-DR countries to implement the recommendations
			 contained in the White Paper;(3)the work of the International Labor Organization in the CAFTA-DR countries, and other cooperative
			 efforts, to afford to workers internationally recognized worker rights;
			 and(4)such other matters as the Secretary of Labor and the labor ministers consider appropriate..(2)Clerical amendmentThe table of contents for the Dominican Republic-Central America-United States Free Trade Agreement
			 Implementation Act (19 U.S.C. 4001 et seq.) is amended by striking the
			 item relating to section 403 and inserting the following:Sec. 403. Periodic meetings of Secretary of Labor with labor ministers of CAFTA-DR countries..(b)Elimination of requirement for printed copy of Harmonized Tariff Schedule of the United StatesSection 1207 of the Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C. 3007) is amended—(1)in subsection (a), by striking in the form of printed copy and all that follows and inserting in the form of electronic media.; and(2)in subsection (b), by striking , in whatever format,.11.Department of State(a)Semi-Annual report on policy towards BurmaSection 570 of the Foreign Operations, Export Financing, and Related Programs 
Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–166) is amended by striking subsection
			 (d).(b)Annual report on United Nations policy on Israel and the PalestiniansSection 721 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act,
			 Fiscal Years 2000 and 2001 (as enacted into law by section 1000(a)(7) of
			 Public Law 106–113 and contained in appendix G of that Act; 113 Stat.
			 1501A–462) is amended—(1)by striking subsection (c); and(2)in subsection (d), by striking At the time of the submission of each 
annual report under subsection (c), and inserting Not less frequently than once each year.(c)Annual report on United States-Vietnam human rights dialogue meetingsSection 702 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22
			 U.S.C. 2151n note) is repealed.(d)Supplemental appropriations reportsSection 2104 of the Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Tsunami Relief, 2005 (Public Law 109–13) is repealed.12.Executive Office of the President(a)Accounts subject to audit by the Comptroller GeneralSection 3524 of title 31, United States Code is amended by striking subsection (b).(b)Semi-Annual report on waivers of the prohibition on government contractors conducing business
			 operations in SudanSection 6(c)(2) of the Sudan Accountability and Divestment Act of 2007 (50 U.S.C.
			 1701 note) is amended to read as follows:(2)Reporting requirementThe Administrator for Federal Procurement Policy shall submit to the appropriate congressional
			 committees a report on each request for a waiver under paragraph (1)
			 received by the President..(c)Annual estimate of harbor maintenance needs(1)RepealSection 1537 of the Moving Ahead for Progress in the 21st Century Act (33 U.S.C. 2238a) is
			 repealed.(2)Table of contents amendmentThe table of contents in section 1(c) of the Moving Ahead for Progress in the 21st Century Act is
			 amended by striking the item relating to section 1537.(d)Quarterly reporting of unobligated fundsSection 618 of division E of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128
			 Stat. 228) is repealed.13.Travel costsSection 5707(b) of title 5, United States Code, is amended—(1)in paragraph (1)(A), by striking  , and shall report the results of such investigations to Congress at least once a year;(2)in paragraph (2)—(A)by striking subparagraph (C);(B)by redesignating subparagraph (D) as subparagraph (C); and(C)in subparagraph (C), as so redesignated, by striking subparagraph (C) of this paragraph and inserting paragraph (3); and(3)by adding at the end the following:(3)Not later than 5 working days after the date on which the Administrator makes a cost determination
			 required under paragraph (2)(B), the Administrator shall—(A)submit to Congress a report  that includes—(i)the results of the investigations conducted under paragraph (1) during the previous year; and(ii)the specific figures determined by the Administrator under paragraph (2)(B); and(B)publish the specific figures determined by the Administrator under paragraph (2)(B) in the Federal
			 Register..14.National Aeronautics and Space Administration(a)Repeal of annual National Aeronautics and Space Administration reports on whistleblower concernsSection 30502 of title 51, United States Code, is amended by striking
			 subsection (d).(b)Modification of frequency of submittal of National Aeronautics and Space Administration reports on
			 coordination with National Oceanic and Atmospheric AdministrationSection 60505(b) of title 51, United States Code, is amended—(1)by striking each year and inserting every other year; and(2)by striking during the fiscal year and inserting during the 2 fiscal years.(c)Repeal of requirement for updates on National Aeronautics and Space Administration strategy on
			 minimizing job losses during the transition from the Space ShuttleTitle III of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2008
			 (division B of Public Law 110–161; 121 Stat. 1917) is amended in the sixth
			 paragraph under the heading administrative provisions  (51 U.S.C. 70501 note) by striking the last sentence.(d)Repeal of report on National Aeronautics and Space Administration survey of astronaut health care(1)RepealSection 31302 of title 51, United States Code, is repealed.(2)Clerical amendmentThe table of sections at the beginning of chapter 313 of such title is amended by striking the item
			 relating to section 31302.15.National Science Foundation(a)Major research equipment and facilities constructionParagraphs (2) and (3) of section 14(a) of the National Science Foundation Authorization Act of
			 2002 (42 U.S.C. 1862n–4(a)) are
			 repealed.(b)Evaluations under the National Science FoundationSection 19(a)(3) of the National Science Foundation Authorization Act of 2002 (42 U.S.C.
			 1862n–8(a)(3)) is
			 repealed.
